DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
The amendment filed 7/13/2022 has been entered. The claims 1, 6, 8, 12, 15 and 23 have been amended. The claims 5, 7 and 13 has been cancelled. The claims 22 and 23 have been newly added. The claims 1-4, 6, 8-12 and 14-23 are pending in the current application.  

Response to Arguments
Applicant's arguments filed 7/13/2022 with respect to the new claim limitation set forth in the base claims have been fully considered but moot in view of the new ground(s) of rejection set forth in the current Office Action based on the newly recited Newman and Chou references. 
Chou teaches the claim limitation that “wherein the generating comprises changing an orientation of at least one of the set of locally stored images to match an orientation of a corresponding at least one of the set of object identifications” (
Chou teaches at Section 5 “Add Dynamic Effects” that there are dynamic images, page rotation, list scrolling, real-time data changes and so on and the Figure at Page 7 the dynamic rotation of the dashboard to match an orientation related to the rotation parameter including the pieces of the Sales amount pie chart are dynamically rotated according to the object definitions and the dynamic rotation effects of the 2016 revenue [03], 2017 revenue [02] and 2018 revenue [01]. 



 

    PNG
    media_image1.png
    368
    720
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    414
    746
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    403
    811
    media_image3.png
    Greyscale

Chou teaches at Section 5 “Add Dynamic Effects” that there are dynamic images, page rotation, list scrolling, real-time data changes and so on and the Figure at Page 14-15 the dynamic rotation of the dashboard to match an orientation related to the rotation parameter including the pieces of ICF 30001, ICF 30002, ICF 30003, ICF 30004 and ICF 30005 according to the rotation parameters. 
Please refer to the hyperlink to see the dynamic rotation effects instead of static captures in the attached PDF file. However, the examiner included the three screen captures of the sale dashboard at three consecutive time points as follows wherein the orientation of the set of dashboard sections have been dynamically changed to match an orientation of the object identification dynamic/animated rotation parameters at different time points. 

    PNG
    media_image4.png
    476
    765
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    482
    799
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    664
    1074
    media_image6.png
    Greyscale




    PNG
    media_image6.png
    664
    1074
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    664
    1074
    media_image6.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Chow’s teaching of adjusting an orientation of one or more locally stored virtual objects via dynamic rotations of the one or more virtual elements/components/objects in the dashboard to match an orientation corresponding to the object definitions defined in the dashboard template to have modified/adjusted some virtual objects comprising the image preview display of Campbell and Convoy. One of the ordinary skill in the art would have been motivated to have rotated the one or more locally stored virtual objects in the dashboard in accordance with the object definitions (identifications) defined in the dashboard build template.  

Chou teaches at Section 5 “Add Dynamic Effects” that there are dynamic images, page rotation, list scrolling, real-time data changes and so on and the Figure at Page 7, 14-15 the dynamic rotation of the dashboard to match an orientation related to the rotation parameter including the pieces of the Sales amount pie chart are dynamically rotated according to the object definitions and the dynamic rotation effects of the 2016 revenue [03], 2017 revenue [02] and 2018 revenue [01] at Page 7 and the dynamic rotations of ICF 30001, ICF 30002, ICF 30003, ICF 30004 and ICF 30005 according to the rotation parameters. 
Please refer to the hyperlink to see the dynamic rotation effects instead of static captures in the attached PDF file. However, the examiner included the three screen captures of the sale dashboard at three consecutive time points as follows wherein the orientation of the set of dashboard sections have been dynamically changed to match an orientation of the object identification dynamic/animated rotation parameters at different time points. 

    PNG
    media_image4.png
    476
    765
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    482
    799
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    664
    1074
    media_image6.png
    Greyscale




    PNG
    media_image6.png
    664
    1074
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    664
    1074
    media_image6.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Chow’s teaching of adjusting an orientation of one or more locally stored virtual objects via dynamic rotations of the one or more virtual elements/components/objects in the dashboard to match an orientation corresponding to the object definitions defined in the dashboard template to have modified/adjusted some virtual objects comprising the image preview display of Campbell and Convoy. One of the ordinary skill in the art would have been motivated to have rotated the one or more locally stored virtual objects in the dashboard in accordance with the object definitions (identifications) defined in the dashboard build template.  
Moreover, Newman teaches the claim limitation that “wherein the generating comprises changing an orientation of at least one of the set of locally stored images to match an orientation of a corresponding at least one of the set of object identifications” (Newman teaches at Paragraph 0006 and 0072 changing an orientation of at least one of the set of locally stored images such as the locally stored virtual objects to match an orientation of a corresponding at least one of the set of object definitions associated with the specific virtual objects). 

Applicant's arguments filed 7/13/2022 with respect to the new claim limitation set forth in the dependent claim 23 have been fully considered but moot in view of the new ground(s) of rejection set forth in the current Office Action based on the newly recited Chou reference. 
Chou teaches the claim limitation that displaying a notification that the preview is a composite image and not a lower resolution version of the image, wherein the notification is a symbol marked on the preview and/or a border around the preview (
Chou teaches at Section 5 “Add Dynamic Effects” that there are dynamic images, page rotation, list scrolling, real-time data changes and so on and the Figure at Page 7 the dynamic rotation of the dashboard to match an orientation related to the rotation parameter including the pieces of the Sales amount pie chart are dynamically rotated according to the object definitions and the dynamic rotation effects of the 2016 revenue [03], 2017 revenue [02] and 2018 revenue [01]. 
Chou teaches displaying a notification in the form of “01”, “02” or “03” when its respective high-resolution version of the image is displayed. 



 

    PNG
    media_image1.png
    368
    720
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    414
    746
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    403
    811
    media_image3.png
    Greyscale

Chou teaches displaying the notification in the form of “01”, “02” or “05” when its respective high-resolution image is displayed in its turn with a dynamic rotation effect. 

    PNG
    media_image4.png
    476
    765
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    482
    799
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    664
    1074
    media_image6.png
    Greyscale

). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Chou’s display of notification to have indicated a high-resolution section of the dashboard is being displayed or is available for displaying at the time point to be included the preview image. One of the ordinary skill in the art would have been motivated to have provided a notification for the high-resolution image section being displayed. 
Amoli teaches the claim limitation displaying a notification that the preview is a composite image and not a lower resolution version of the image, wherein the notification is a symbol marked on the preview and/or a border around the preview (
Amoli teaches at FIG. 2, 6A-6B and Paragraph 0036-0037 and Paragraph 0058-0067 presenting in the web content viewer an image including a low-resolution thumbnail for placement-only in the image placeholder 226/626 when the selected image might not be immediately accessible and displaying in the web content viewer an image including the high resolution rendered image 228/224/628/624 including a message 650 for approval of a high-resolution image in the preview wherein the web content viewer displays a composite image that includes the high resolution image/photograph when the selected image is accessible). 
Applicant's arguments filed 7/13/2022 with respect to the new claim limitation set forth in the dependent claim 21 have been fully considered but are not found persuasive. 
In Remarks, applicant argued that both Opala and Becker merely discuss situations where the data is or isn’t already locally stored. However, this determination requires the determination of a number of cached tile regions of those cached tile regions (already locally stored) and a number of non-cached tile regions of those non-cached tile regions (not already locally stored). There is a ratio between the number of cached tile regions and the totality of the tile regions. The ratio can be 100% when all of the tile regions are cached tile regions, which is inherently larger than a threshold. 
In other words, Opala teaches the claim limitation that of calculating a percentage of the portion of the set of object identifications with respect to a totality of the set of object identifications (
Opala teaches at FIG. 5 and Paragraph 0089 that the percentage of the identifiers of the local tile regions non-cached with respect to a totality of the identifiers of the local tile regions. 
Opala teaches at Paragraph 0089-0090 that the client computer checks its tile cache to see if some or all of the data for the relevant local tile regions is already stored in its tile cache (if the checking is affirmative, then the ratio/percentage of the set of tile identifications to the totality is 100% that is definitely larger than a threshold) and the client computer requests that the server computer provide data for those local tile regions that are not resident in the client tile cache) and comparing the percentage to a threshold (
Opala teaches at Paragraph 0089-0090 that the client computer checks its tile cache to see if some or all of the data for the relevant local tile regions is already stored in its tile cache (if the checking is affirmative, then the ratio/percentage of the set of tile identifications to the totality is 100% that is definitely larger than a threshold). 
Opala teaches at FIG. 5 Step 590 and Paragraph 0089-0090 that the percentage of the number of the transmitted requested tile regions determined in Step 550-570 to the total number of the tile regions determined in Step 530 is larger than a threshold. Opala teaches at FIG 5 and Paragraph 0090 that retrieving the local tile regions when the percentage is larger than a threshold); wherein generating the preview of the image using the set of locally stored images only occurs in response to the percentage satisfying the threshold (
Opala teaches at FIG. 5 Step 590 and Paragraph 0089-0090 that when the percentage of the number of the transmitted requested tile regions determined in Step 550-570 to the total number of the tile regions determined in Step 530 is larger than a threshold, the client computer receives the data for the tile regions and the client computer combines the data to generate the requested portion of the vector image at the desired resolution and at Paragraph 0079 that the client may rasterize the tiles into raster image tiles for display purposes). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 15 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over 
Campbell et al. US-PGPUB No. 2014/0015846 (hereinafter Campbell) in view of  
Lewis Chou “A Step-by-Step Guide to Making Sales Dashboards”,
https://towardsdatascience.com/a-step-by-step-guide-to-making-sales-dashboards-34c999cfc28b; Aug. 15, 2019 (hereinafter Chou); 
Newman US-PGPUB No. 2015/0123966 (hereinafter Newman); 
Conboy et al. US-Patent No. 6,363,418 (hereinafter Conboy); Chen et al. US-PGPUB No. 2012/0075333 (hereinafter Chen); 
Roegelein et al. US-PGPUB No. 2015/0379957 (hereinafter Roegelein) and Wensley et al. US-PGPUB No. 2006/0210196 (hereinafter Wensley).
Re Claim 1:  
Campbell/Roegelein implicitly teaches a method for handling images, the method comprising: 
Requesting, by a client device, an image from a remote server (
Campbell teaches at FIGS. 3-6 requesting for a BI dashboard image 40 from a remote server. 
Roegelein teaches at Paragraph 0009 receiving at a remote server and from the mobile device one or more requests for first vector data and at Paragraph 0082 determining a required number of the image tiles associated with the requested vector data…and a size of the display of the mobile device); 
receiving, by the client device and from the remote server, solely a set of object identifications associated with the image ( 
Campbell teaches at Paragraph 0044 that the portal application 21 may simply use the previously cached image of the executed dashboard for a dashboard thumbnail in the portal and at Paragraph 0046 that portal application 21 may use a combination of thumbnails generated with stock images based on the dashboard specifications as in FIG. 4 and thumbnails based on copies of previously run dashboards as in FIG. 5 in the same portal as shown in FIG. 6. Campbell teaches at Paragraph 0047 that the dashboard thumbnail images 24A, 24B, 24D and 24E are based on identifying information of the types of data representation features and formatting data while dashboard images 24C and 24F are based on cached reproductions of previous client side renderings of the corresponding dashboards and at Paragraph 0048 that the portal application 21 identifies formatting data for a format of the data representation features in each of the one or more dashboards…then generates one or more thumbnail images…wherein each of the one or more thumbnail images comprises a plurality of stock images representative of a corresponding one of the data representation features in the corresponding dashboard. 
Campbell teaches at Paragraph 0033 that if BI portal 22 were to represent each available dashboard with a sample name and at Paragraph 0037 the client BI portal application may send a request to the server-side BI portal application 21 for representations of a number of dashboards including BI dashboard 40….the server-side BI portal application 21 may then use this information to generate thumbnail images corresponding to each of the dashboards. 
Campbell teaches at Paragraph 0045 that the portal application 21 may then query the client-side portal application 22 for whether it has cached representational dashboard images and at Paragraph 0047 that dashboard images 24C and 24F are based on cached reproductions of previous client-side renderings of the corresponding dashboards. Campbell teaches at FIGS. 3-6 and Paragraph 0037-0042 that the BI dashboard 40 comprises a plurality of thumbnails identifying a set of dashboard objects wherein the server-side BI portal application 21 may query the specification for the dashboards, identify the data representation features comprised in each of the dashboards and identify formatting date for the format of the data representation features in each of the dashboards…may then use this information to generate thumbnail images corresponding to each of the dashboards….server-side BI portal application 21 may generate BI dashboard thumbnail image 24A and send BI dashboard thumbnail image 24A to client computing device 16A with the representative stock images…..server-side BI portal application 21…may draw representative stock images….server-side portal application 21 may generate thumbnail images for each of a number of dashboards in the user’s BI portal. 

Roegelein teaches at Paragraph 0064-0065 to optimize the indexing and storage of tiles, the 2D tile XY coordinates are combined into one-dimensional strings called quad tree keys. Each quad key uniquely identifies a single tile and it can be used as a key in common database B-tree indexes and at Paragraph 0064 that the location includes 3D tile coordinates and wherein the identifying of the one or more image tiles in the cache includes identifying a quad key associated with the one or more image tiles); 
determining at least a portion of the set of object identifications is associated with a set of locally stored images that are stored on the client device (
Campbell teaches at Paragraph 0045 that the portal application 21 may then query the client-side portal application 22 for whether it has cached representational dashboard images. Campbell teaches at FIG. 6 and Paragraph 0047 that dashboard thumbnail images 24C and 34F are based on cached reproductions of previous client-side renderings of the corresponding dashboards. 
Campbell teaches at Paragraph 0044 that the portal application 21 may simply use the previously cached image of the executed dashboard for a dashboard thumbnail in the portal and at Paragraph 0046 that portal application 21 may use a combination of thumbnails generated with stock images based on the dashboard specifications as in FIG. 4 and thumbnails based on copies of previously run dashboards as in FIG. 5 in the same portal as shown in FIG. 6. Campbell teaches at Paragraph 0047 that the dashboard thumbnail images 24A, 24B, 24D and 24E are based on identifying information of the types of data representation features and formatting data while dashboard images 24C and 24F are based on cached reproductions of previous client side renderings of the corresponding dashboards and at Paragraph 0048 that the portal application 21 identifies formatting data for a format of the data representation features in each of the one or more dashboards…then generates one or more thumbnail images…wherein each of the one or more thumbnail images comprises a plurality of stock images representative of a corresponding one of the data representation features in the corresponding dashboard. 

Roegelein teaches at Paragraph 0084 pre-fetching tiles requested and received from the server in a memory on the mobile device…displaying by the mobile device the one or more image tiles and requesting by the mobile device and from the server neighboring image tiles that are neighboring to the currently displayed image tiles, wherein the neighboring image tiles are pre-fetched); 
generating, by the client device, a preview of the image using the set of locally stored images ( 
Campbell teaches at Paragraph 0045 that the portal application 21 may then query the client-side portal application 22 for whether it has cached representational dashboard images. Campbell teaches at FIG. 6 and Paragraph 0047 that dashboard thumbnail images 24C and 34F are based on cached reproductions of previous client-side renderings of the corresponding dashboards. 
Campbell teaches at Paragraph 0044 that the portal application 21 may simply use the previously cached image of the executed dashboard for a dashboard thumbnail in the portal and at Paragraph 0046 that portal application 21 may use a combination of thumbnails generated with stock images based on the dashboard specifications as in FIG. 4 and thumbnails based on copies of previously run dashboards as in FIG. 5 in the same portal as shown in FIG. 6. Campbell teaches at Paragraph 0047 that the dashboard thumbnail images 24A, 24B, 24D and 24E are based on identifying information of the types of data representation features and formatting data while dashboard images 24C and 24F are based on cached reproductions of previous client side renderings of the corresponding dashboards and at Paragraph 0048 that the portal application 21 identifies formatting data for a format of the data representation features in each of the one or more dashboards…then generates one or more thumbnail images…wherein each of the one or more thumbnail images comprises a plurality of stock images representative of a corresponding one of the data representation features in the corresponding dashboard. 
Roegelein teaches at Paragraph 0084 pre-fetching tiles requested and received from the server in a memory on the mobile device…displaying by the mobile device the one or more image tiles and requesting by the mobile device and from the server neighboring image tiles that are neighboring to the currently displayed image tiles, wherein the neighboring image tiles are pre-fetched. 
Roegelein teaches at Paragraph 0044 that the client application may be a renderer application for image tiles and at Paragraph 0079-0081 combining the coordinates into a one-dimensional string which identifies the image tiles….retrieving the data associated with the object from metadata associated with the first vector data and providing by the remote server the retrieved data associated with the object to the mobile device for display…the updated image tiles may include highlighted locations of the object within the building. 
Roegelein teaches at Paragraph 0081 that the process 500 may include receiving one or more image tiles representing information of the requested first vector data and viewing the displayed image); 
and displaying, by the client device, the preview to a user (
Campbell teaches at FIG. 6 and Paragraph 0047 displaying the dashboard image to a user. 
Campbell teaches at Paragraph 0044 that the portal application 21 may simply use the previously cached image of the executed dashboard for a dashboard thumbnail in the portal and at Paragraph 0046 that portal application 21 may use a combination of thumbnails generated with stock images based on the dashboard specifications as in FIG. 4 and thumbnails based on copies of previously run dashboards as in FIG. 5 in the same portal as shown in FIG. 6. Campbell teaches at Paragraph 0047 that the dashboard thumbnail images 24A, 24B, 24D and 24E are based on identifying information of the types of data representation features and formatting data while dashboard images 24C and 24F are based on cached reproductions of previous client side renderings of the corresponding dashboards and at Paragraph 0048 that the portal application 21 identifies formatting data for a format of the data representation features in each of the one or more dashboards…then generates one or more thumbnail images…wherein each of the one or more thumbnail images comprises a plurality of stock images representative of a corresponding one of the data representation features in the corresponding dashboard. 
Roegelein teaches at Paragraph 0084 pre-fetching tiles requested and received from the server in a memory on the mobile device…displaying by the mobile device the one or more image tiles and requesting by the mobile device and from the server neighboring image tiles that are neighboring to the currently displayed image tiles, wherein the neighboring image tiles are pre-fetched and at Paragraph 0088 that the mobile device may receive one or more updated image tiles 605 from the remote server 102. 
Roegelein teaches at Paragraph 0044 that the client application may be a renderer application for image files and at Paragraph 0079-0081 combining the coordinates into a one-dimensional string which identifies the image tiles….retrieving the data associated with the object from metadata associated with the first vector data and providing by the remote server the retrieved data associated with the object to the mobile device for display…the updated image tiles may include highlighted locations of the object within the building. 
Roegelein teaches at Paragraph 0081 that the process 500 may include receiving one or more image tiles representing information of the requested first vector data and viewing the displayed image). 

Conboy/Chen teaches a method for handling images, the method comprising: 
Requesting, by a client device, an image from a remote server (
Chen teaches at Paragraph 0021 that after the application is started, the initial image of the application may be transmitted to the application sharing client in the form of grid regions…so as to be displayed at the application sharing client and cached. 
Conboy teaches at column 4, lines 3-8 that after the viewing device 400 requests from the server 300 a page which includes an image, the server 300 sends to the viewing device 400 a hypertext language code which includes an image tag and image tag attributes which specify the requested image); 
receiving, by the client device and from the remote server, solely a set of object identifications associated with the image (
Conboy teaches at column 4, lines 3-40 that after the viewing device 400 requests from the server 300 a page which includes an image, the server 300 sends to the viewing device 400 a hypertext language code which includes an image tag and image tag attributes which specify the requested image….a LOCALID or a LOCALNAME is to specify which image of the type is to be displayed…the image tag attributes also include a LOCALSIGNATURE to indicate the age of the image….the processor uses the image attributes to determine whether a copy of the specified image is in the cache memory 406. 
Chen teaches at Paragraph 0019 that the application sharing server only needs to send the image data in the 5 grid regions as well as the numbers or identifications of the grid regions to the application sharing client and thereby the identifications of the non-changed grid regions are transmitted without transmitting the image data of the non-changed grid regions by transmitting the identifications of the changed grid regions. 
Chen teaches at Paragraph 0044 that the changed portions of the application image is included in the least number of grid regions and at Paragraph 0050 receiving the identification numbers for the grid regions (1, 1), (1, 2), (1, 3), (2, 2) and (2, 3) corresponding to the changed portions of the application image and at Paragraph 0054 receiving the identifications of the offset grid regions. 
Chen teaches at Paragraph 0050-0055 that after receiving the image data in the offset grid regions that include the changed portions of the application image and their identifications or number and associated offset data from the application sharing server, the application sharing client may first obtain the cached image data in all the grid regions that include the previous screen display of the application and then according to the received numbers of the grid regions that include the changed portions of the application image (and thus determining at FIGS. 1B the identification numbers of the cached regions)…so as to obtain the position of each offset grid region including the changed portions of the application image…and use the image data in each offset grid region…to replace the image data in the corresponding position of all the grid regions of the previous screen display of the application…the image data in the single grid region and its identification number are transmitted to the application sharing client…in response to detecting that the application images in a plurality of grid regions have changed, offset the positions of the grid regions so that the changed portions of the application image are in fewer grid regions…the method may further comprise a step of generating and displaying the application image data at the application sharing client according to the received image data in the offset grid regions involving the changed portions of the application image and the offsets of the grid regions and the image data in the grid regions of the previous application image cached at the application sharing client….a transmitting module 303 for transmitting the image data in the offset grid regions involving the changed portions of the application image and the identification s and offset data of the offset grid regions to the application sharing client so that the application sharing client can generate and display the changed application image according to the received image data in the offset grid regions involving the changed portions of the application image and the image data of a previous application image in the grid regions cached at the application sharing client); 
determining at least a portion of the set of object identifications is associated with a set of locally stored images that are stored on the client device (
Conboy teaches at column 4, lines 3-67 that after the viewing device 400 requests from the server 300 a page which includes an image, the server 300 sends to the viewing device 400 a hypertext language code which includes an image tag and image tag attributes which specify the requested image….a LOCALID or a LOCALNAME is to specify which image of the type is to be displayed…the image tag attributes also include a LOCALSIGNATURE to indicate the age of the image….the processor uses the image attributes to determine whether a copy of the specified image is in the cache memory 406. If the copy of the image is found in the cache memory 406, then the processor 404 determines whether the copy is current by comparing the LOCALSIGNATURE of the specified image to the signature of the locally cached copy of the image. If the LOCALSIGNATURE and the signature of the locally cached copy of the image match, then the processor 404 displays the locally cached copy of the image. If a copy of the image is not found in the cache memory 406 or if the copy of the image is found but the LOCALSIGNATURE and the signature of the locally cached copy of the image do not match, then the processor 404 makes a network connection to the server to fetch the image from the server 300 using the image remote identification attribute SRC to indicate the image location at the server 300…after the image is fetched, it is stored in the cache memory 406….The fetched and stored image is then displayed. 
Chen teaches at Paragraph 0019 that the application sharing server only needs to send the image data in the 5 grid regions as well as the numbers or identifications of the grid regions to the application sharing client and thereby the identifications of the non-changed grid regions are transmitted without transmitting the image data of the non-changed grid regions by transmitting the identifications of the changed grid regions. 
Chen teaches at Paragraph 0044 that the changed portions of the application image is included in the least number of grid regions and at Paragraph 0050 receiving the identification numbers for the grid regions (1, 1), (1, 2), (1, 3), (2, 2) and (2, 3) corresponding to the changed portions of the application image and at Paragraph 0054 receiving the identifications of the offset grid regions. 
Chen teaches at Paragraph 0050-0055 that after receiving the image data in the offset grid regions that include the changed portions of the application image and their identifications or number and associated offset data from the application sharing server, the application sharing client may first obtain the cached image data in all the grid regions that include the previous screen display of the application and then according to the received numbers of the grid regions that include the changed portions of the application image (and thus determining at FIGS. 1B the identification numbers of the cached regions)…so as to obtain the position of each offset grid region including the changed portions of the application image…and use the image data in each offset grid region…to replace the image data in the corresponding position of all the grid regions of the previous screen display of the application…the image data in the single grid region and its identification number are transmitted to the application sharing client…in response to detecting that the application images in a plurality of grid regions have changed, offset the positions of the grid regions so that the changed portions of the application image are in fewer grid regions…the method may further comprise a step of generating and displaying the application image data at the application sharing client according to the received image data in the offset grid regions involving the changed portions of the application image and the offsets of the grid regions and the image data in the grid regions of the previous application image cached at the application sharing client….a transmitting module 303 for transmitting the image data in the offset grid regions involving the changed portions of the application image and the identification s and offset data of the offset grid regions to the application sharing client so that the application sharing client can generate and display the changed application image according to the received image data in the offset grid regions involving the changed portions of the application image and the image data of a previous application image in the grid regions cached at the application sharing client); 
generating, by the client device, a preview of the image using the set of locally stored images (Chen teaches at Paragraph 0050-0055 that after receiving the image data in the offset grid regions that include the changed portions of the application image and their identifications or number and associated offset data from the application sharing server, the application sharing client may first obtain the cached image data in all the grid regions that include the previous screen display of the application and then according to the received numbers of the grid regions that include the changed portions of the application image (and thus determining at FIGS. 1B the identification numbers of the cached regions)…so as to obtain the position of each offset grid region including the changed portions of the application image…and use the image data in each offset grid region…to replace the image data in the corresponding position of all the grid regions of the previous screen display of the application…the image data in the single grid region and its identification number are transmitted to the application sharing client…in response to detecting that the application images in a plurality of grid regions have changed, offset the positions of the grid regions so that the changed portions of the application image are in fewer grid regions…the method may further comprise a step of generating and displaying the application image data at the application sharing client according to the received image data in the offset grid regions involving the changed portions of the application image and the offsets of the grid regions and the image data in the grid regions of the previous application image cached at the application sharing client….a transmitting module 303 for transmitting the image data in the offset grid regions involving the changed portions of the application image and the identification s and offset data of the offset grid regions to the application sharing client so that the application sharing client can generate and display the changed application image according to the received image data in the offset grid regions involving the changed portions of the application image and the image data of a previous application image in the grid regions cached at the application sharing client. 
Conboy teaches at column 4, lines 3-67 that after the viewing device 400 requests from the server 300 a page which includes an image, the server 300 sends to the viewing device 400 a hypertext language code which includes an image tag and image tag attributes which specify the requested image….a LOCALID or a LOCALNAME is to specify which image of the type is to be displayed…the image tag attributes also include a LOCALSIGNATURE to indicate the age of the image….the processor uses the image attributes to determine whether a copy of the specified image is in the cache memory 406. If the copy of the image is found in the cache memory 406, then the processor 404 determines whether the copy is current by comparing the LOCALSIGNATURE of the specified image to the signature of the locally cached copy of the image. If the LOCALSIGNATURE and the signature of the locally cached copy of the image match, then the processor 404 displays the locally cached copy of the image. If a copy of the image is not found in the cache memory 406 or if the copy of the image is found but the LOCALSIGNATURE and the signature of the locally cached copy of the image do not match, then the processor 404 makes a network connection to the server to fetch the image from the server 300 using the image remote identification attribute SRC to indicate the image location at the server 300…after the image is fetched, it is stored in the cache memory 406….The fetched and stored image is then displayed); 
and displaying, by the client device, the preview to a user ( 
Chen teaches at Paragraph 0050-0055 that after receiving the image data in the offset grid regions that include the changed portions of the application image and their identifications or number and associated offset data from the application sharing server, the application sharing client may first obtain the cached image data in all the grid regions that include the previous screen display of the application and then according to the received numbers of the grid regions that include the changed portions of the application image (and thus determining at FIGS. 1B the identification numbers of the cached regions)…so as to obtain the position of each offset grid region including the changed portions of the application image…and use the image data in each offset grid region…to replace the image data in the corresponding position of all the grid regions of the previous screen display of the application…the image data in the single grid region and its identification number are transmitted to the application sharing client…in response to detecting that the application images in a plurality of grid regions have changed, offset the positions of the grid regions so that the changed portions of the application image are in fewer grid regions…the method may further comprise a step of generating and displaying the application image data at the application sharing client according to the received image data in the offset grid regions involving the changed portions of the application image and the offsets of the grid regions and the image data in the grid regions of the previous application image cached at the application sharing client….a transmitting module 303 for transmitting the image data in the offset grid regions involving the changed portions of the application image and the identification s and offset data of the offset grid regions to the application sharing client so that the application sharing client can generate and display the changed application image according to the received image data in the offset grid regions involving the changed portions of the application image and the image data of a previous application image in the grid regions cached at the application sharing client. 
Conboy teaches at column 4, lines 3-67 that after the viewing device 400 requests from the server 300 a page which includes an image, the server 300 sends to the viewing device 400 a hypertext language code which includes an image tag and image tag attributes which specify the requested image….a LOCALID or a LOCALNAME is to specify which image of the type is to be displayed…the image tag attributes also include a LOCALSIGNATURE to indicate the age of the image….the processor uses the image attributes to determine whether a copy of the specified image is in the cache memory 406. If the copy of the image is found in the cache memory 406, then the processor 404 determines whether the copy is current by comparing the LOCALSIGNATURE of the specified image to the signature of the locally cached copy of the image. If the LOCALSIGNATURE and the signature of the locally cached copy of the image match, then the processor 404 displays the locally cached copy of the image. If a copy of the image is not found in the cache memory 406 or if the copy of the image is found but the LOCALSIGNATURE and the signature of the locally cached copy of the image do not match, then the processor 404 makes a network connection to the server to fetch the image from the server 300 using the image remote identification attribute SRC to indicate the image location at the server 300…after the image is fetched, it is stored in the cache memory 406….The fetched and stored image is then displayed). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Chen/Conboy’s client-server system for rendering an image via the locally cached images in a client device to have modified Campbell/Roegelein’s client-server system for displaying the image according to the cached image tiles in the cache memory of the mobile device and updating partial image tiles based on the retrieval from the server when the partial image tiles have been changed. One of the ordinary skill in the art would have been motivated to have saved transmission bandwidth and/or computer resources when the locally cached image data have been used in the preview of the image without retrieving all portions of the image. 


Wensley teaches a method for handling images, the method comprising: 
Requesting, by a client device, an image from a remote server (Wensley teaches at Paragraph 0035 that a user of client computer system 202 uses user-input device 206 to send interactive image-viewing instruction 300…the instruction to display view of a particular full-resolution image known to be resident in the digital image database 204 of server 200); 
receiving, by the client device and from the remote server, solely a set of object identifications associated with the image in response to the requesting of the image (
Wensley’s transmission of the image includes the identification of the set of image-blocks. Wensley teaches at FIGS. 6-7 receiving the identification of the image-blocks 0, 1 and 2 in the image and at Paragraph 0019 that each image tile will have a header specifying such things as where it lies in the image and the unique ID of the image to which belongs and at Paragraph 0033 that his primal copy may be partitioned into a uniform-tile grid. 
Wensley teaches at Paragraph 0035 that the particular view to be displayed will be identified by its coordinates…the identification of relevant image blocks resident in cache 212 and the identification of the view residual and at Paragraph 0024 that the image blocks of said digital image have been downloaded from the server computer. 
Wensley teaches in Abstract downloading from the server a set of image blocks comprising the residual portion of view at the given resolution and at Paragraph 0008-0012 that a uniformly-tiled image is one in which the image is decomposed into a uniform grid of uniformly sized tiles…since the tiles are indexed by their row and column numbers, the system software can readily access them and deliver them to this display system. Given a server computer with access to a set of uniformly-tiled images, a uniform-tile client server image browsing system is one in which the same tiles as are resident on the server are transmitted over the network to client computers….The client system requests from the server computer just those uniformly-shaped tiles necessary to render the newly requested portions of the image.  
Wensley teaches at Paragraph 0041 that relevant image blocks are received from the server and at Paragraph 0062 that the amount of the block-header messaging traffic from the server to the client is absolutely minimized. This is true of the pans that result in the requesting of blocks 0, 3, 7, 8 and 15 and at Paragraph 0060 that upon receipt of each such array of compression-grid squares, the client decompresses them into an image-block which is then inserted into the client’s image block cache 212. 
Wensley teaches at Paragraph 0041 that the locally-resident relevant image blocks are identified, each is copied into display buffer 222…subsequently, as relevant image blocks are received from the server, they too are copied to display buffer 222 and at Paragraph 0050 it requests from the server a new block of image data filling the view); 
Determining, by the client device, at least a portion of the set of object identifications is associated with a set of locally stored images that are stored on the client device (
Wensley at Paragraph 0060 that the client image block cache contains three cached blocks, block 0 is the full view size and blocks 1 and 2 are fragments of the full view size and at Paragraph 0071 finding relevant cache-resident image blocks and identifying the image-block residual. 
Wensley teaches at Paragraph 0036 organizing a list of image blocks that have already been received by client system 202 and are resident in client memory. Cache examination task 302 consists of subtasks 304 and 305 comprising the identification of relevant image blocks resident in cache 212 and at Paragraph 0053 that the client main processor attempts to find a cache image block intersecting view 102 and finding block 0.
Wensley teaches at Paragraph 0041 that the locally-resident relevant image blocks are identified, each is copied into display buffer 222…subsequently, as relevant image blocks are received from the server, they too are copied to display buffer 222 and at Paragraph 0047 that the client main processor 210 tries to find an image block in cache 212 that intersects view 102…(a) finding and identifying the first image block in cache 212 that intersects view 102); 
Generating, by the client device, a preview of the image using the set of locally stored images (Wensley teaches at Paragraph 0036 organizing a list of image blocks that have already been received by client system 202 and are resident in client memory. Cache examination task 302 consists of subtasks 304 and 305 comprising the identification of relevant image blocks resident in cache 212.
Wensley teaches at Paragraph 0041 that the client main processor 210 copies the image blocks required for the current view, cropped to the boundary of the current view, into the client computer system’s display buffer 22, whereupon they are immediately visible in display 208); 
and displaying, by the client device, the preview to a user (Wensley teaches at Paragraph 0041 that the client main processor 210 copies the image blocks required for the current view, cropped to the boundary of the current view, into the client computer system’s display buffer 22, whereupon they are immediately visible in display 208). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Wensley’s client-server system for rendering an image with pre-fetching of the image tiles into the memory of the mobile device into Campbell, Roegelein, Conboy and Chen’s client-server system for displaying the image according to the cached image tiles in the memory of the mobile device and updating the partial image tiles based on the partial image tiles retrieved from the server when the partial image tiles have been changed. One of the ordinary skill in the art would have been motivated to have saved transmission bandwidth in the client-server system and to have saved computing resources when only the partial image tiles have been retrieved from the server. 
However, Campbell does not explicitly teach the claim limitation “wherein the generating comprises changing an orientation of at least one of the set of locally stored images to match an orientation of a corresponding at least one of the set of object identifications”. 
Chou/Newman teaches the claim limitation that “wherein the generating comprises changing an orientation of at least one of the set of locally stored images to match an orientation of a corresponding at least one of the set of object identifications” (
Chou teaches at Section 5 “Add Dynamic Effects” that there are dynamic images, page rotation, list scrolling, real-time data changes and so on and the Figure at Page 7 the dynamic rotation of the dashboard to match an orientation related to the rotation parameter including the pieces of the Sales amount pie chart are dynamically rotated according to the object definitions and the dynamic rotation effects of the 2016 revenue [03], 2017 revenue [02] and 2018 revenue [01]. 



 

    PNG
    media_image1.png
    368
    720
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    414
    746
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    403
    811
    media_image3.png
    Greyscale

Chou teaches at Section 5 “Add Dynamic Effects” that there are dynamic images, page rotation, list scrolling, real-time data changes and so on and the Figure at Page 14-15 the dynamic rotation of the dashboard to match an orientation related to the rotation parameter including the pieces of ICF 30001, ICF 30002, ICF 30003, ICF 30004 and ICF 30005 according to the rotation parameters. 
Please refer to the hyperlink to see the dynamic rotation effects instead of static captures in the attached PDF file. However, the examiner included the three screen captures of the sale dashboard at three consecutive time points as follows wherein the orientation of the set of dashboard sections have been dynamically changed to match an orientation of the object identification dynamic/animated rotation parameters at different time points. 

    PNG
    media_image4.png
    476
    765
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    482
    799
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    664
    1074
    media_image6.png
    Greyscale




    PNG
    media_image6.png
    664
    1074
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    664
    1074
    media_image6.png
    Greyscale
Newman teaches at Paragraph 0006 and 0072 changing an orientation of at least one of the set of locally stored images such as the locally stored virtual objects to match an orientation of a corresponding at least one of the set of object definitions associated with the specific virtual objects). 
[0006] According to further embodiments, the augmented reality module may be further adapted to render a virtual object responsive to a specific trigger and at least partially in accordance with a context state of the device. A context state of a device according to embodiments may be defined by or otherwise associated with object definition information (001), which ODI may associate or map, during a specific context state with which the ODI may be associated, specific virtual object rendering definitions and/or virtual object behaviors responsive to specific triggers during the specific context state. For a given trigger during a given context state, the ODI may define trigger to virtual object characteristics such as displayed appearance, head position related to the device, displayed orientation relative to imaged objects, displayed orientation relative to device, and displayed orientation relative to a device position within space. Device context state definitions, such as those which may be provided by an ODI, may be locally stored on the device or may be generated and/or stored remotely and provided to the device via a data link. The ODI may be intended to convey context sensitive content and information. 
[0072] According to some other embodiments of the present invention, the mobile device may store in its memory one or a first set of images of one or several physical elements (e.g. a page, poster or projected slide) which may analyzed and may serve as visual trackers or "anchors". Alternatively, the mobile device may store in its memory a set of attributes of the one or several physical elements. In addition, the mobile device may store in its memory a second set of one or more images. The mobile device's camera may capture an anchor's image, and upon detection that the captured image is an anchor by comparing the captured image to the first set of stored images, or by comparing the captured image attributes (or as otherwise called "features") to the stored set of attributes, or by any other detection technique known today or that may be devised in the future, by the augmented reality software module, it may initiate the rendering of an image from the second set stored in the mobile device's memory on the mobile device's screen. The above process can be implemented using specialized software libraries (e.g. Intel "real-sense" SDK) that enable train the system to recognize and then track in real time such visual trackers. For example, the mobile device may store the picture of a $1 bill (an anchor) and/or some attributes of a $1 bill image which may serve for its detection, when the $1 bill will be placed on the table and the mobile device will be pointed at it, the camera will capture the image of the $1 bill, the augmented reality software module will recognize the $1 bill as an anchor by comparing it to the $1 bill image stored in memory or by matching the attributes of the $1 bill captured image to the $1 bill attributes stored in memory, and upon identifying the bill and calculating in real time its location and orientation in space. The AR module can then initiate the display of a virtual book (or any other object) stored in the mobile device's memory, on the mobile device's display. According to some embodiments of the present invention, different anchors may initiate the display of the same image. According to some embodiments of the present invention, the same anchor may initiate the display of an image out of any number of objects, the object to be displayed may depend upon one or more causes such as context, position, orientation, time, location, etc. According to other embodiments of the present invention, different anchors may initiate the display of different images. For example, a $1 bill may initiate the display of a book, and a $20 bill may initiate the display of a virtual tool (e.g. virtual lab pendulum), guiding instruction on screen, visual analysis and checks etc. According to some embodiments of the present invention, the anchors may also serve as an orientation element. According to these embodiments the augmented reality software module may use the anchor's captured image size and orientation to determine the distance and orientation of the camera and mobile device relative to the anchor. According to some embodiments of the present invention, the augmented reality software module may render on the mobile device's screen an image stored in the mobile device's memory, with an image size and orientation which is derived from the anchor's distance and orientation relative to the mobile device. For example, if there is a $1 bill anchor on a table which may initiate the display of a virtual book or page on the mobile device's screen, the virtual book may be rendered on the screen as an overlay on the table in such a way that its size and orientation relative to the $1 bill will be as in real life. If the mobile device moves further from the table, the captured image of the $1 bill will be smaller and therefore the augmented reality software module may need to render a smaller image of the virtual book on the mobile device's screen in order to keep the real life proportion between the size of the bill and the book. If the mobile device moves aside, the angle from which the $1 bill image is captured changes, and therefore the angle in which the book is rendered may change accordingly giving the impression that the layered object, in this case a virtual book, is part of the physical world. According to some embodiments of the present invention, the user may interact and affect the virtual objects thru any input mean including touch, voice commands, head movement, gestures, keyboard or any other way, and the system may track these manipulations and user interaction and adjust the virtual object's position and/or orientation and/or size and/or any other attributes of the object, accordingly.
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Newman/Chow’s teaching of adjusting an orientation of one or more locally stored virtual objects via dynamic rotations of the one or more virtual elements/components/objects in the dashboard to match an orientation corresponding to the object definitions defined in the dashboard template to have modified/adjusted some virtual objects comprising the image preview display of Campbell and Convoy. One of the ordinary skill in the art would have been motivated to have rotated the one or more locally stored virtual objects in the dashboard in accordance with the object definitions (identifications) defined in the dashboard build template. 

Re Claim 8: 
The claim 8 is in parallel with the claim 1 in the form of a computer program product. The claim 8 is subject to the same rationale of rejection as the claim 1. 
The claim 8 further recites a computer program product for handling images, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to [perform the method steps of the claim 1]. 
However, Campbell further teaches the claim limitation of a computer program product for handling images, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to [perform the method steps of the claim 1] (Campbell teaches at FIG. 8 and Paragraph 0052-0056 that processor unit 84…configured for executing programmed instructions stored in memory 86…may be implemented using one or more heterogeneous processor systems in which a main processor is present with secondary processors on a single chip…and at Paragraph 0070-0072 that these computer program instructions may be provided to a processor…such that the instructions, which execute via the processor of the computer…may create means for implementing the functions/acts specified in the flowchart and/or block diagram blocks). 
Re Claim 15: 
The claim 15 is in parallel with the claim 1 in the form of an apparatus claim. The claim 15 is subject to the same rationale of rejection as the claim 1. 
The claim 15 further recites a system for handling images, the system comprising: a memory subsystem, with program instructions included thereon; and a processor in communication with the memory subsystem, wherein the program instructions cause the processor to [perform the method steps of the claim 1]. 
However, Campbell further teaches the claim limitation of a system for handling images, the system comprising: a memory subsystem, with program instructions included thereon; and a processor in communication with the memory subsystem, wherein the program instructions cause the processor to [perform the method steps of the claim 1] (Campbell teaches at FIG. 8 and Paragraph 0052-0056 that processor unit 84…configured for executing programmed instructions stored in memory 86…may be implemented using one or more heterogeneous processor systems in which a main processor is present with secondary processors on a single chip…and at Paragraph 0070-0072 that these computer program instructions may be provided to a processor…such that the instructions, which execute via the processor of the computer…may create means for implementing the functions/acts specified in the flowchart and/or block diagram blocks). 
RE Claim 22: 
Campbell, Chen and Conboy further teaches the claim limitation that the generating the preview is performed solely using the set of locally stored images/dashboard-thumbnails (
Campbell teaches at FIG. 5 and Paragraph 0044 that if portal application 21 later receives a request to generate a thumbnail for a dashboard it has previously cached, portable application 21 may simply use the previously cached image of the executed dashboard for a dashboard thumbnail in the portable and at Paragraph 0046 that portable application 21 may use a combination of thumbnails generated with stock images based on the dashboard specifications as in FIG. 4 and thumbnails based on copies of previously run dashboards as in FIG. 5 in the same portal. 
Conboy teaches at column 4, lines 3-67 that after the viewing device 400 requests from the server 300 a page which includes an image, the server 300 sends to the viewing device 400 a hypertext language code which includes an image tag and image tag attributes which specify the requested image….a LOCALID or a LOCALNAME is to specify which image of the type is to be displayed…the image tag attributes also include a LOCALSIGNATURE to indicate the age of the image….the processor uses the image attributes to determine whether a copy of the specified image is in the cache memory 406. If the copy of the image is found in the cache memory 406, then the processor 404 determines whether the copy is current by comparing the LOCALSIGNATURE of the specified image to the signature of the locally cached copy of the image. If the LOCALSIGNATURE and the signature of the locally cached copy of the image match, then the processor 404 displays the locally cached copy of the image. If a copy of the image is not found in the cache memory 406 or if the copy of the image is found but the LOCALSIGNATURE and the signature of the locally cached copy of the image do not match, then the processor 404 makes a network connection to the server to fetch the image from the server 300 using the image remote identification attribute SRC to indicate the image location at the server 300…after the image is fetched, it is stored in the cache memory 406….The fetched and stored image is then displayed. 
Chen teaches at Paragraph 0050-0055 that after receiving the image data in the offset grid regions that include the changed portions of the application image and their identifications or number and associated offset data from the application sharing server, the application sharing client may first obtain the cached image data in all the grid regions that include the previous screen display of the application and then according to the received numbers of the grid regions that include the changed portions of the application image (and thus determining at FIGS. 1B the identification numbers of the cached regions)…so as to obtain the position of each offset grid region including the changed portions of the application image…and use the image data in each offset grid region…to replace the image data in the corresponding position of all the grid regions of the previous screen display of the application…the image data in the single grid region and its identification number are transmitted to the application sharing client…in response to detecting that the application images in a plurality of grid regions have changed, offset the positions of the grid regions so that the changed portions of the application image are in fewer grid regions…the method may further comprise a step of generating and displaying the application image data at the application sharing client according to the received image data in the offset grid regions involving the changed portions of the application image and the offsets of the grid regions and the image data in the grid regions of the previous application image cached at the application sharing client….a transmitting module 303 for transmitting the image data in the offset grid regions involving the changed portions of the application image and the identification s and offset data of the offset grid regions to the application sharing client so that the application sharing client can generate and display the changed application image according to the received image data in the offset grid regions involving the changed portions of the application image and the image data of a previous application image in the grid regions cached at the application sharing client). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over 
Campbell et al. US-PGPUB No. 2014/0015846 (hereinafter Campbell) in view of  
Lewis Chou “A Step-by-Step Guide to Making Sales Dashboards”,
https://towardsdatascience.com/a-step-by-step-guide-to-making-sales-dashboards-34c999cfc28b; Aug. 15, 2019 (hereinafter Chou); 
A Step-by-Step Guide to Making Sales Dashboards | by Lewis Chou | Towards Data Science;
Newman US-PGPUB No. 2015/0123966 (hereinafter Newman); 
Conboy et al. US-Patent No. 6,363,418 (hereinafter Conboy); Chen et al. US-PGPUB No. 2012/0075333 (hereinafter Chen); 
Roegelein et al. US-PGPUB No. 2015/0379957 (hereinafter Roegelein) and Wensley et al. US-PGPUB No. 2006/0210196 (hereinafter Wensley); Amoli et al. US-PGPUB No. 2017/0147545 (hereinafter Amoli) and Viger et al. US Patent No. 7,457,820 (hereinafter Viger).

Re Claim 23: 
Chou/Amoli/Viger teaches the claim limitation displaying a notification that the preview is a composite image and not a lower resolution version of the image, wherein the notification is a symbol marked on the preview and/or a border around the preview (
Chou teaches at Section 5 “Add Dynamic Effects” that there are dynamic images, page rotation, list scrolling, real-time data changes and so on and the Figure at Page 7 the dynamic rotation of the dashboard to match an orientation related to the rotation parameter including the pieces of the Sales amount pie chart are dynamically rotated according to the object definitions and the dynamic rotation effects of the 2016 revenue [03], 2017 revenue [02] and 2018 revenue [01]. 
Chou teaches displaying a notification in the form of “01”, “02” or “03” when its respective high-resolution version of the image is displayed. 



 

    PNG
    media_image1.png
    368
    720
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    414
    746
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    403
    811
    media_image3.png
    Greyscale

Chou teaches displaying the notification in the form of “01”, “02” or “05” when its respective high-resolution image is displayed in its turn with a dynamic rotation effect. 

    PNG
    media_image4.png
    476
    765
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    482
    799
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    664
    1074
    media_image6.png
    Greyscale

Amoli teaches at FIG. 2, 6A-6B and Paragraph 0036-0037 and Paragraph 0058-0067 presenting in the web content viewer an image including a low-resolution thumbnail for placement-only in the image placeholder 226/626 when the selected image might not be immediately accessible and displaying in the web content viewer an image including the high resolution rendered image 228/224/628/624 including a message 650 for approval of a high-resolution image in the preview wherein the web content viewer displays a composite image that includes the high resolution image/photograph when the selected image is accessible. 
Viger teaches at Paragraph 82 that sending an information message to the client 140 in order to notify it of the temporary making available of the high-resolution version of the image 203 in the cache memory 190 of the server 110). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Chou’s display of notification to have indicated a high-resolution section of the dashboard is being displayed or is available for displaying at the time point to be included the preview image. One of the ordinary skill in the art would have been motivated to have provided a notification for the high-resolution image section being displayed. 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated  Amoli/Viger’s client-server system for sending from the server the notification that the high-resolution version of the image is available for displaying the preview image. One of the ordinary skill in the art would have been motivated to have retrieved the high-resolution for display from the server according to the request from the mobile device. 


Claims 2, 4, 9, 11, 12, 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. US-PGPUB No. 2014/0015846 (hereinafter Campbell) in view of  
Lewis Chou “A Step-by-Step Guide to Making Sales Dashboards”,
https://towardsdatascience.com/a-step-by-step-guide-to-making-sales-dashboards-34c999cfc28b; Aug. 15, 2019 (hereinafter Chou); 
Newman US-PGPUB No. 2015/0123966 (hereinafter Newman); 
Conboy et al. US-Patent No. 6,363,418 (hereinafter Conboy); Chen et al. US-PGPUB No. 2012/0075333 (hereinafter Chen); 
Roegelein et al. US-PGPUB No. 2015/0379957 (hereinafter Roegelein) and Wensley et al. US-PGPUB No. 2006/0210196 (hereinafter Wensley) and Opala et al. US-PGPUB No. 2006/0103665 (hereinafter Opala).  
Re Claim 2: 
The claim 2 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that receiving, from the remote server, the image; and displaying the image to the user.
However, Chen, Opala and Conboy further teaches the claim limitation that receiving, from the remote server, the image; and displaying the image to the user (
Chen teaches at Paragraph 0021 that after the application is started, the initial image of the application may be transmitted to the application sharing client in the form of grid regions…so as to be displayed at the application sharing client and cached. 
Conboy teaches at column 4, lines 3-67 that after the viewing device 400 requests from the server 300 a page which includes an image, the server 300 sends to the viewing device 400 a hypertext language code which includes an image tag and image tag attributes which specify the requested image….a LOCALID or a LOCALNAME is to specify which image of the type is to be displayed…the image tag attributes also include a LOCALSIGNATURE to indicate the age of the image….the processor uses the image attributes to determine whether a copy of the specified image is in the cache memory 406. If the copy of the image is found in the cache memory 406, then the processor 404 determines whether the copy is current by comparing the LOCALSIGNATURE of the specified image to the signature of the locally cached copy of the image. If the LOCALSIGNATURE and the signature of the locally cached copy of the image match, then the processor 404 displays the locally cached copy of the image. If a copy of the image is not found in the cache memory 406 or if the copy of the image is found but the LOCALSIGNATURE and the signature of the locally cached copy of the image do not match, then the processor 404 makes a network connection to the server to fetch the image from the server 300 using the image remote identification attribute SRC to indicate the image location at the server 300…after the image is fetched, it is stored in the cache memory 406….The fetched and stored image is then displayed. 
Opala teaches at Paragraph 0048 receiving local vector objects and local vector object indices associated with at least one requested tile region of a pre-processed vector image from a server computer and at Paragraph 0088-0090 that the server computer retrieves the requested local tile regions from the pre-processed vector image. Opala teaches at Paragraph 0090 that the client computer receives the data for the tile regions and the client computer combines the data to generate the requested portion of the vector image at the desired resolution). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Opala’s client-server system for displaying the image according to the existing image tiles in the memory of the mobile device and the updated image tiles retrieved from the server. One of the ordinary skill in the art would have been motivated to have retrieved the updated image tiles from the server according to the request from the mobile device. 
Re Claim 4: 
The claim 4 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that each image within the set of locally stored images includes a set of metadata, the set of metadata including one or more object identifications representing a set of objects depicted within the respective image and each of the one or more object identifications is further associated with a coordinate representing a location within the respective image where the object appears. 
Chen at least suggests the claim limitation that each image within the set of locally stored images includes a set of metadata, the set of metadata including one or more object identifications representing a set of objects depicted within the respective image and each of the one or more object identifications is further associated with a coordinate representing a location within the respective image where the object appears (
Chen teaches at Paragraph 0019 that the application sharing server only needs to send the image data in the 5 grid regions as well as the numbers or identifications of the grid regions to the application sharing client and thereby the identifications of the non-changed grid regions are transmitted without transmitting the image data of the non-changed grid regions by transmitting the identifications of the changed grid regions. 
Chen teaches at Paragraph 0044 that the changed portions of the application image is included in the least number of grid regions and at Paragraph 0050 receiving the identification numbers for the grid regions (1, 1), (1, 2), (1, 3), (2, 2) and (2, 3) corresponding to the changed portions of the application image and at Paragraph 0054 receiving the identifications of the offset grid regions. 
Chen teaches at Paragraph 0050-0055 that after receiving the image data in the offset grid regions that include the changed portions of the application image and their identifications or number and associated offset data from the application sharing server, the application sharing client may first obtain the cached image data in all the grid regions that include the previous screen display of the application and then according to the received numbers of the grid regions that include the changed portions of the application image (and thus determining at FIGS. 1B the identification numbers of the cached regions)…so as to obtain the position of each offset grid region including the changed portions of the application image…and use the image data in each offset grid region…to replace the image data in the corresponding position of all the grid regions of the previous screen display of the application…the image data in the single grid region and its identification number are transmitted to the application sharing client…in response to detecting that the application images in a plurality of grid regions have changed, offset the positions of the grid regions so that the changed portions of the application image are in fewer grid regions…the method may further comprise a step of generating and displaying the application image data at the application sharing client according to the received image data in the offset grid regions involving the changed portions of the application image and the offsets of the grid regions and the image data in the grid regions of the previous application image cached at the application sharing client….a transmitting module 303 for transmitting the image data in the offset grid regions involving the changed portions of the application image and the identification s and offset data of the offset grid regions to the application sharing client so that the application sharing client can generate and display the changed application image according to the received image data in the offset grid regions involving the changed portions of the application image and the image data of a previous application image in the grid regions cached at the application sharing client). 

However, Opala further teaches the claim limitation that each image within the set of locally stored images includes a set of metadata, the set of metadata including one or more object identifications representing a set of objects depicted within the respective image and each of the one or more object identifications is further associated with a coordinate representing a location within the respective image where the object appears (Opala teaches at Paragraph 0048 receiving local vector objects and local vector object indices associated with at least one requested tile region of a pre-processed vector image from a server computer. Opala teaches at Paragraph 0102 that the client is able to retrieve the attributes of those local vector objects encoded as table indices. Opala teaches at Paragraph 0089-0090 that the client computer checks its tile cache to see if some or all of the data for the relevant local tile regions is already stored in its tile cache and the client computer requests that the server computer provide data for those local tile regions that are not resident in the client tile cache). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Opala’s client-server system for displaying the image according to the existing image tiles in the memory of the mobile device and the updated image tiles retrieved from the server. One of the ordinary skill in the art would have been motivated to have retrieved the updated image tiles from the server according to the request from the mobile device. 

Re Claim 9: 
The claim 9 is in parallel with the claim 2 in the form of a computer program product claim. The claim 9 is subject to the same rationale of rejection as the claim 2. 
Re Claim 11: 
The claim 11 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that each image within the set of locally stored images is associated with a set of metadata, the set of metadata including one or more object identifications representing a set of objects depicted within the respective image.
The claim 11 is in parallel with the claim 4 in the form of a computer program product claim. The claim 11 is subject to the same rationale of rejection as the claim 4. 
Re Claim 12: 
The claim 12 encompasses the same scope of invention as that of the claim 11 except additional claim limitation that each of the one or more object identifications is further associated with a coordinate representing a location within the respective image where the object appears. 
Chou teaches the claim limitation that each of the one or more object identifications is further associated with a coordinate representing a location within the respective image where the object appears (
Chou teaches at Section 5 “Add Dynamic Effects” that there are dynamic images, page rotation, list scrolling, real-time data changes and so on and the Figure at Page 7, 14-15 the dynamic rotation of the dashboard to match an orientation related to the rotation parameter including the pieces of the Sales amount pie chart are dynamically rotated according to the object definitions and the dynamic rotation effects of the 2016 revenue [03], 2017 revenue [02] and 2018 revenue [01] at Page 7 and the dynamic rotations of ICF 30001, ICF 30002, ICF 30003, ICF 30004 and ICF 30005 according to the rotation parameters. 
Please refer to the hyperlink to see the dynamic rotation effects instead of static captures in the attached PDF file. However, the examiner included the three screen captures of the sale dashboard at three consecutive time points as follows wherein the orientation of the set of dashboard sections have been dynamically changed to match an orientation of the object identification dynamic/animated rotation parameters at different time points. 

    PNG
    media_image4.png
    476
    765
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    482
    799
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    664
    1074
    media_image6.png
    Greyscale




    PNG
    media_image6.png
    664
    1074
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    664
    1074
    media_image6.png
    Greyscale

It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Chow’s teaching of adjusting an orientation of one or more locally stored virtual objects via dynamic rotations of the one or more virtual elements/components/objects in the dashboard to match an orientation corresponding to the object definitions defined in the dashboard template to have modified/adjusted some virtual objects comprising the image preview display of Campbell and Convoy. One of the ordinary skill in the art would have been motivated to have rotated the one or more locally stored virtual objects in the dashboard in accordance with the object definitions (identifications) defined in the dashboard build template.  
Newman teaches the claim limitation that each of the one or more object identifications is further associated with a coordinate representing a location within the respective image where the object appears (
Newman teaches at FIGS. 21A-21D, FIG. 23 and Paragraph 0006 and 0072 that the virtual surface 216a presented on the display according to the object definitions and the object definitions is further associated with a location/orientation representing the location/orientation of the virtual object within the respective image and the preview is generated by displaying the virtual objects retrieved from the set of locally stored images and arranging them according to location into the preview). 
[0006] According to further embodiments, the augmented reality module may be further adapted to render a virtual object responsive to a specific trigger and at least partially in accordance with a context state of the device. A context state of a device according to embodiments may be defined by or otherwise associated with object definition information (001), which ODI may associate or map, during a specific context state with which the ODI may be associated, specific virtual object rendering definitions and/or virtual object behaviors responsive to specific triggers during the specific context state. For a given trigger during a given context state, the ODI may define trigger to virtual object characteristics such as displayed appearance, head position related to the device, displayed orientation relative to imaged objects, displayed orientation relative to device, and displayed orientation relative to a device position within space. Device context state definitions, such as those which may be provided by an ODI, may be locally stored on the device or may be generated and/or stored remotely and provided to the device via a data link. The ODI may be intended to convey context sensitive content and information. 
[0072] According to some other embodiments of the present invention, the mobile device may store in its memory one or a first set of images of one or several physical elements (e.g. a page, poster or projected slide) which may analyzed and may serve as visual trackers or "anchors". Alternatively, the mobile device may store in its memory a set of attributes of the one or several physical elements. In addition, the mobile device may store in its memory a second set of one or more images. The mobile device's camera may capture an anchor's image, and upon detection that the captured image is an anchor by comparing the captured image to the first set of stored images, or by comparing the captured image attributes (or as otherwise called "features") to the stored set of attributes, or by any other detection technique known today or that may be devised in the future, by the augmented reality software module, it may initiate the rendering of an image from the second set stored in the mobile device's memory on the mobile device's screen. The above process can be implemented using specialized software libraries (e.g. Intel "real-sense" SDK) that enable train the system to recognize and then track in real time such visual trackers. For example, the mobile device may store the picture of a $1 bill (an anchor) and/or some attributes of a $1 bill image which may serve for its detection, when the $1 bill will be placed on the table and the mobile device will be pointed at it, the camera will capture the image of the $1 bill, the augmented reality software module will recognize the $1 bill as an anchor by comparing it to the $1 bill image stored in memory or by matching the attributes of the $1 bill captured image to the $1 bill attributes stored in memory, and upon identifying the bill and calculating in real time its location and orientation in space. The AR module can then initiate the display of a virtual book (or any other object) stored in the mobile device's memory, on the mobile device's display. According to some embodiments of the present invention, different anchors may initiate the display of the same image. According to some embodiments of the present invention, the same anchor may initiate the display of an image out of any number of objects, the object to be displayed may depend upon one or more causes such as context, position, orientation, time, location, etc. According to other embodiments of the present invention, different anchors may initiate the display of different images. For example, a $1 bill may initiate the display of a book, and a $20 bill may initiate the display of a virtual tool (e.g. virtual lab pendulum), guiding instruction on screen, visual analysis and checks etc. According to some embodiments of the present invention, the anchors may also serve as an orientation element. According to these embodiments the augmented reality software module may use the anchor's captured image size and orientation to determine the distance and orientation of the camera and mobile device relative to the anchor. According to some embodiments of the present invention, the augmented reality software module may render on the mobile device's screen an image stored in the mobile device's memory, with an image size and orientation which is derived from the anchor's distance and orientation relative to the mobile device. For example, if there is a $1 bill anchor on a table which may initiate the display of a virtual book or page on the mobile device's screen, the virtual book may be rendered on the screen as an overlay on the table in such a way that its size and orientation relative to the $1 bill will be as in real life. If the mobile device moves further from the table, the captured image of the $1 bill will be smaller and therefore the augmented reality software module may need to render a smaller image of the virtual book on the mobile device's screen in order to keep the real life proportion between the size of the bill and the book. If the mobile device moves aside, the angle from which the $1 bill image is captured changes, and therefore the angle in which the book is rendered may change accordingly giving the impression that the layered object, in this case a virtual book, is part of the physical world. According to some embodiments of the present invention, the user may interact and affect the virtual objects thru any input mean including touch, voice commands, head movement, gestures, keyboard or any other way, and the system may track these manipulations and user interaction and adjust the virtual object's position and/or orientation and/or size and/or any other attributes of the object, accordingly.
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Newman’s teaching of adjusting an orientation of a locally stored virtual object to match an orientation corresponding to the object definitions to have modified the image preview display of the virtual objects of Campbell and Convoy. One of the ordinary skill in the art would have been motivated to have changed an orientation of the locally stored virtual object in accordance with the object definitions (identifications). 
Re Claim 16: 
The claim 16 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the program instructions further cause the processor to: receive, from the remote server, the image; and display the image to the user.
The claim 16 is in parallel with the claim 2 in the form of a computer program product claim. The claim 16 is subject to the same rationale of rejection as the claim 2. 
Re Claim 18: 
The claim 18 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the set of locally stored images is associated with a set of metadata, the set of metadata including one or more object identifications representing a set of objects depicted within the respective image.
The claim 18 is in parallel with the claim 4 in the form of a computer program product claim. The claim 18 is subject to the same rationale of rejection as the claim 4. 
Re Claim 19: 
The claim 19 encompasses the same scope of invention as that of the claim 18 except additional claim limitation that each of the one or more object identifications is further associated with a coordinate representing a location within the respective image where the object appears.
The claim 19 is in parallel with the claim 4 in the form of a computer program product claim. The claim 19 is subject to the same rationale of rejection as the claim 4. 
Re Claim 20: 
The claim 20 encompasses the same scope of invention as that of the claim 19 except additional claim limitation that the preview is generated by cropping out the objects from the set of locally stored images and arranging them, according to location, into a composite image for the preview. 
The claim 20 is in parallel with the claim 6 in the form of a computer program product claim. The claim 20 is subject to the same rationale of rejection as the claim 6. 

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. US-PGPUB No. 2014/0015846 (hereinafter Campbell) in view of  
Lewis Chou “A Step-by-Step Guide to Making Sales Dashboards”,
https://towardsdatascience.com/a-step-by-step-guide-to-making-sales-dashboards-34c999cfc28b; Aug. 15, 2019 (hereinafter Chou); 
Newman US-PGPUB No. 2015/0123966 (hereinafter Newman); 
Piehler et al. US-PGPUB No. 2010/0299621 (hereinafter Piehler); 
Conboy et al. US-Patent No. 6,363,418 (hereinafter Conboy); Chen et al. US-PGPUB No. 2012/0075333 (hereinafter Chen); 
Roegelein et al. US-PGPUB No. 2015/0379957 (hereinafter Roegelein) and Wensley et al. US-PGPUB No. 2006/0210196 (hereinafter Wensley) and Opala et al. US-PGPUB No. 2006/0103665 (hereinafter Opala).  
Re Claim 6: 
The claim 6 encompasses the same scope of invention as that of the claim 4 except additional claim limitation that each of the one or more object identifications is further associated with a location representing the location of the object within the respective image and the preview is generated by cropping out the objects from the set of locally stored images and arranging them according to location into the preview.
Newman in view of Piehler/Roegelein teaches the claim limitation that each of the one or more object identifications is further associated with a location representing the location of the object within the respective image and the preview is generated by cropping out the objects from the set of locally stored images and arranging them according to location into the preview (
Piehler teaches at FIGS. 5-6 that each of the one or more object identifications (420, 422, 426, 428, 430, 432) is further associated with a location representing the location of the face object within the respective image 30, 32, and 34 and preview is generated by cropping out the face objects from the set of locally stored images and arranging them according to location into the preview. 
Roegelein teaches at Paragraph 0064-0065 the 2D tile XY coordinates are combined into one-dimensional strings called quad tree keys…Each quad key uniquely identifies a single tile and at Paragraph 0066-0077 that 3D data can be stored in an enhanced Quad Key plus view-angle interface…This can be arranged in a 5 dimensional matrix analogous to the quad key interface. (Coordinates: x, y, camera angle, inclination, rotation). Quad keys may provide a one-dimensional index key that usually preserves the proximity of tiles in XY space. In other words, two tiles that have nearby XY coordinates usually have quad keys that are relatively close together. 
Newman teaches at FIGS. 21A-21D, FIG. 23 and Paragraph 0006 and 0072 that the virtual surface 216a presented on the display is cropped as a function of location (while the virtual object 215a is not cropped) wherein the object definitions is further associated with a location/orientation representing the location/orientation of the virtual object within the respective image and the preview is generated by cropping out the virtual objects from the set of locally stored images and arranging them according to location into the preview). 
[0006] According to further embodiments, the augmented reality module may be further adapted to render a virtual object responsive to a specific trigger and at least partially in accordance with a context state of the device. A context state of a device according to embodiments may be defined by or otherwise associated with object definition information (001), which ODI may associate or map, during a specific context state with which the ODI may be associated, specific virtual object rendering definitions and/or virtual object behaviors responsive to specific triggers during the specific context state. For a given trigger during a given context state, the ODI may define trigger to virtual object characteristics such as displayed appearance, head position related to the device, displayed orientation relative to imaged objects, displayed orientation relative to device, and displayed orientation relative to a device position within space. Device context state definitions, such as those which may be provided by an ODI, may be locally stored on the device or may be generated and/or stored remotely and provided to the device via a data link. The ODI may be intended to convey context sensitive content and information. 
[0072] According to some other embodiments of the present invention, the mobile device may store in its memory one or a first set of images of one or several physical elements (e.g. a page, poster or projected slide) which may analyzed and may serve as visual trackers or "anchors". Alternatively, the mobile device may store in its memory a set of attributes of the one or several physical elements. In addition, the mobile device may store in its memory a second set of one or more images. The mobile device's camera may capture an anchor's image, and upon detection that the captured image is an anchor by comparing the captured image to the first set of stored images, or by comparing the captured image attributes (or as otherwise called "features") to the stored set of attributes, or by any other detection technique known today or that may be devised in the future, by the augmented reality software module, it may initiate the rendering of an image from the second set stored in the mobile device's memory on the mobile device's screen. The above process can be implemented using specialized software libraries (e.g. Intel "real-sense" SDK) that enable train the system to recognize and then track in real time such visual trackers. For example, the mobile device may store the picture of a $1 bill (an anchor) and/or some attributes of a $1 bill image which may serve for its detection, when the $1 bill will be placed on the table and the mobile device will be pointed at it, the camera will capture the image of the $1 bill, the augmented reality software module will recognize the $1 bill as an anchor by comparing it to the $1 bill image stored in memory or by matching the attributes of the $1 bill captured image to the $1 bill attributes stored in memory, and upon identifying the bill and calculating in real time its location and orientation in space. The AR module can then initiate the display of a virtual book (or any other object) stored in the mobile device's memory, on the mobile device's display. According to some embodiments of the present invention, different anchors may initiate the display of the same image. According to some embodiments of the present invention, the same anchor may initiate the display of an image out of any number of objects, the object to be displayed may depend upon one or more causes such as context, position, orientation, time, location, etc. According to other embodiments of the present invention, different anchors may initiate the display of different images. For example, a $1 bill may initiate the display of a book, and a $20 bill may initiate the display of a virtual tool (e.g. virtual lab pendulum), guiding instruction on screen, visual analysis and checks etc. According to some embodiments of the present invention, the anchors may also serve as an orientation element. According to these embodiments the augmented reality software module may use the anchor's captured image size and orientation to determine the distance and orientation of the camera and mobile device relative to the anchor. According to some embodiments of the present invention, the augmented reality software module may render on the mobile device's screen an image stored in the mobile device's memory, with an image size and orientation which is derived from the anchor's distance and orientation relative to the mobile device. For example, if there is a $1 bill anchor on a table which may initiate the display of a virtual book or page on the mobile device's screen, the virtual book may be rendered on the screen as an overlay on the table in such a way that its size and orientation relative to the $1 bill will be as in real life. If the mobile device moves further from the table, the captured image of the $1 bill will be smaller and therefore the augmented reality software module may need to render a smaller image of the virtual book on the mobile device's screen in order to keep the real life proportion between the size of the bill and the book. If the mobile device moves aside, the angle from which the $1 bill image is captured changes, and therefore the angle in which the book is rendered may change accordingly giving the impression that the layered object, in this case a virtual book, is part of the physical world. According to some embodiments of the present invention, the user may interact and affect the virtual objects thru any input mean including touch, voice commands, head movement, gestures, keyboard or any other way, and the system may track these manipulations and user interaction and adjust the virtual object's position and/or orientation and/or size and/or any other attributes of the object, accordingly.
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Newman’s teaching of adjusting an orientation of a locally stored virtual object to match an orientation corresponding to the object definitions to have modified the image preview display of the virtual objects of Campbell and Convoy. One of the ordinary skill in the art would have been motivated to have changed an orientation of the locally stored virtual object in accordance with the object definitions (identifications). 
Re Claim 14: 
The claim 14 encompasses the same scope of invention as that of the claim 12 except additional claim limitation that the preview is generated by cropping out the objects from the set of locally stored images and arranging them, according to location and orientation, into a composite image for the preview.
The claim 14 is in parallel with the claim 6 in the form of a computer program product claim. The claim 14 is subject to the same rationale of rejection as the claim 6. 

Claims 3, 10, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell et al. US-PGPUB No. 2014/0015846 (hereinafter Campbell) in view of  
Lewis Chou “A Step-by-Step Guide to Making Sales Dashboards”,
https://towardsdatascience.com/a-step-by-step-guide-to-making-sales-dashboards-34c999cfc28b; Aug. 15, 2019 (hereinafter Chou); 
Newman US-PGPUB No. 2015/0123966 (hereinafter Newman); 
Conboy et al. US-Patent No. 6,363,418 (hereinafter Conboy); Chen et al. US-PGPUB No. 2012/0075333 (hereinafter Chen); 
Roegelein et al. US-PGPUB No. 2015/0379957 (hereinafter Roegelein) and Wensley et al. US-PGPUB No. 2006/0210196 (hereinafter Wensley); Opala et al. US-PGPUB No. 2006/0103665 (hereinafter Opala) and Becker US-PGPUB No. 2012/0173606 (hereinafter Becker).  
Re Claim 3: 
The claim 3 encompasses the same scope of invention as that of the claim 1 except additional claim limitation that determining, based on the set of object identifications, the set of locally stored images includes a copy of the image; canceling the request for the image from the remote server; and displaying the copy of the image to the user.
However, Conboy at least suggests the claim limitation that determining, based on the set of object identifications, the set of locally stored images includes a copy of the image; canceling the request for the image from the remote server; and displaying the copy of the image to the user ( 
Conboy teaches at column 4, lines 3-67 that after the viewing device 400 requests from the server 300 a page which includes an image, the server 300 sends to the viewing device 400 a hypertext language code which includes an image tag and image tag attributes which specify the requested image….a LOCALID or a LOCALNAME is to specify which image of the type is to be displayed…the image tag attributes also include a LOCALSIGNATURE to indicate the age of the image….the processor uses the image attributes to determine whether a copy of the specified image is in the cache memory 406. If the copy of the image is found in the cache memory 406, then the processor 404 determines whether the copy is current by comparing the LOCALSIGNATURE of the specified image to the signature of the locally cached copy of the image. If the LOCALSIGNATURE and the signature of the locally cached copy of the image match, then the processor 404 displays the locally cached copy of the image. If a copy of the image is not found in the cache memory 406 or if the copy of the image is found but the LOCALSIGNATURE and the signature of the locally cached copy of the image do not match, then the processor 404 makes a network connection to the server to fetch the image from the server 300 using the image remote identification attribute SRC to indicate the image location at the server 300…after the image is fetched, it is stored in the cache memory 406….The fetched and stored image is then displayed). 
However, Becker teaches the claim limitation that determining, based on the set of object identifications, the set of locally stored images includes a copy of the image (Becker teaches at Paragraph 0046 that client 110 can run with its own cache server 107 and/or map cache 115. It is noted that the map cache 115 is local to the client 110 since the client and map cache is directly connected according to FIG. 4 and Paragraph 0051. However, the map server and the client is connected via Network/Cloud 101. Accordingly, the map tiles stored in the map cache 115 constitute the local map tiles. Becker teaches Paragraph 0059 map clients can attempt to retrieve a map tile associated with a map signature directly from the map cache. Tile handlers are used to quickly extract tiles from a large store of indexed tiles. 
Becker teaches at Paragraph 0051-0052 that if the unique map request/map identifier exists in the map cache 115, then the corresponding stored map having the properties specified in the map request can be returned to the map clients….if the unique map request/map identifier does not exist in the map cache 115, then the map cache 115 can return a response to the QO-type map request indicating to the map client that no such map request/map identifier exists in the cache. In such instances, the map client such as map client 110B can send the map request over the network/cloud 101 to map server 103); canceling the request for the image from the remote server (Becker teaches at Paragraph 0051-0052 that if the unique map request/map identifier exists in the map cache 115, then the corresponding stored map having the properties specified in the map request can be returned to the map clients….if the unique map request/map identifier does not exist in the map cache 115, then the map cache 115 can return a response to the QO-type map request indicating to the map client that no such map request/map identifier exists in the cache. In such instances, the map client such as map client 110B can send the map request over the network/cloud 101 to map server 103); and displaying the copy of the image to the user (Becker teaches Paragraph 0077 the map client can then pan, scan and zoom in and move around the area of interest and in doing so, the map client can map repeated map requests for the particular map tiles to change and refresh the displayed area of interest). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Becker’s teaching of directly fetching the map tiles from the map cache so that the map tiles are not retrieved from the map server through network if the map tiles exist in the map cache for direct retrieval. One of the ordinary skill in the art would have been motivated to have “cancelled” retrieving the map tiles from the map server if the map tiles exist in the map cache. 
Re Claim 10: 
The claim 10 encompasses the same scope of invention as that of the claim 8 except additional claim limitation that the program instructions further cause the device to: determine, based on the set of object identifications, the set of locally stored images includes a copy of the image; cancel the request for the image from the remote server; and display the copy of the image to the user.
The claim 10 is in parallel with the claim 3 in the form of a computer program product claim. The claim 10 is subject to the same rationale of rejection as the claim 3. 
Re Claim 17: 
The claim 17 encompasses the same scope of invention as that of the claim 15 except additional claim limitation that the program instructions further cause the processor to: determine, based on the set of object identifications, the set of locally stored images includes a copy of the image; cancel the request for the image from the remote server; and display the copy of the image to the user.
The claim 17 is in parallel with the claim 3 in the form of a computer program product claim. The claim 17 is subject to the same rationale of rejection as the claim 3. 
Re Claim 21: 
The claim 21 encompasses the same scope of invention as that of the claim 1 except additional claim limitation of calculating a percentage of the portion of the set of object identifications with respect to a totality of the set of object identifications; and comparing the percentage to a threshold; wherein generating the preview of the image using the set of locally stored images only occurs in response to the percentage satisfying the threshold. 
However, Opala at least suggests the claim limitation that of calculating a percentage of the portion of the set of object identifications with respect to a totality of the set of object identifications (
Opala teaches at FIG. 5 and Paragraph 0089 that the percentage of the identifiers of the local tile regions non-cached with respect to a totality of the identifiers of the local tile regions. 
Opala teaches at Paragraph 0089-0090 that the client computer checks its tile cache to see if some or all of the data for the relevant local tile regions is already stored in its tile cache (if the checking is affirmative, then the ratio/percentage of the set of tile identifications to the totality is 100% that is definitely larger than a threshold) and the client computer requests that the server computer provide data for those local tile regions that are not resident in the client tile cache) and comparing the percentage to a threshold (
Opala teaches at Paragraph 0089-0090 that the client computer checks its tile cache to see if some or all of the data for the relevant local tile regions is already stored in its tile cache (if the checking is affirmative, then the ratio/percentage of the set of tile identifications to the totality is 100% that is definitely larger than a threshold). 
Opala teaches at FIG. 5 Step 590 and Paragraph 0089-0090 that the percentage of the number of the transmitted requested tile regions determined in Step 550-570 to the total number of the tile regions determined in Step 530 is larger than a threshold. Opala teaches at FIG 5 and Paragraph 0090 that retrieving the local tile regions when the percentage is larger than a threshold); wherein generating the preview of the image using the set of locally stored images only occurs in response to the percentage satisfying the threshold (Opala teaches at FIG. 5 Step 590 and Paragraph 0089-0090 that when the percentage of the number of the transmitted requested tile regions determined in Step 550-570 to the total number of the tile regions determined in Step 530 is larger than a threshold, the client computer receives the data for the tile regions and the client computer combines the data to generate the requested portion of the vector image at the desired resolution and at Paragraph 0079 that the client may rasterize the tiles into raster image tiles for display purposes). 
However, Becker teaches the claim limitation that determining, of calculating a percentage of the portion of the set of object identifications with respect to a totality of the set of object identifications; and comparing the percentage to a threshold; wherein generating the preview of the image using the set of locally stored images only occurs in response to the percentage satisfying the threshold (Becker teaches at Paragraph 0046 that client 110 can run with its own cache server 107 and/or map cache 115. It is noted that the map cache 115 is local to the client 110 since the client and map cache is directly connected according to FIG. 4 and Paragraph 0051. However, the map server and the client is connected via Network/Cloud 101. Accordingly, the map tiles stored in the map cache 115 constitute the local map tiles. Becker teaches Paragraph 0059 map clients can attempt to retrieve a map tile associated with a map signature directly from the map cache. Tile handlers are used to quickly extract tiles from a large store of indexed tiles. 
Becker teaches at Paragraph 0051-0052 that if the unique map request/map identifier exists in the map cache 115, then the corresponding stored map having the properties specified in the map request can be returned to the map clients….if the unique map request/map identifier does not exist in the map cache 115, then the map cache 115 can return a response to the QO-type map request indicating to the map client that no such map request/map identifier exists in the cache. In such instances, the map client such as map client 110B can send the map request over the network/cloud 101 to map server 103. 
Becker teaches at Paragraph 0051-0052 that if the unique map request/map identifier exists in the map cache 115, then the corresponding stored map having the properties specified in the map request can be returned to the map clients….if the unique map request/map identifier does not exist in the map cache 115, then the map cache 115 can return a response to the QO-type map request indicating to the map client that no such map request/map identifier exists in the cache. In such instances, the map client such as map client 110B can send the map request over the network/cloud 101 to map server 103. 
Becker teaches Paragraph 0077 the map client can then pan, scan and zoom in and move around the area of interest and in doing so, the map client can map repeated map requests for the particular map tiles to change and refresh the displayed area of interest). 
It would have been obvious to one of the ordinary skill in the art before the filing date of the instant application to have incorporated Becker’s teaching of directly fetching the map tiles from the map cache so that the map tiles are not retrieved from the map server through network if the map tiles exist in the map cache for direct retrieval. One of the ordinary skill in the art would have been motivated to have “cancelled” retrieving the map tiles from the map server if the map tiles exist in the map cache. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIN CHENG WANG whose telephone number is (571)272-7665. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIN CHENG WANG/Primary Examiner, Art Unit 2613